DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the reply filed 09 November 2021.
Claims 1-16 and 18-20 are pending and have been presented for examination.
Claim 17 has been cancelled.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated subject matter from dependent claims that were identified as containing allowable subject matter into each independent claim.  Specifically, the prior art fails to teach, or fairly suggest, determining an award and an award direction based on the current award and the award history as a means to adjust the size of a single-level cell area.  Additionally, the prior art fails to disclose determining an award from a migration cost and a valid/invalid page count ratio then adjusting the size of the single-level cell area according to the optimal ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0377681 (pages 2-5) discloses dynamically adjusting an SLC cache partition based on the locality of data access.  Over a period of time, the range of addresses access by a host are tracked.  The system will then adjust the size of the SLC cache to allow the cache to store the data within that range.  This would be analogous to the claimed reward direction (adjusting the size of the SLC cache) using environmental information (locality of data access, number of data accesses that miss the SLC cache).   However, this does not disclose a reward history or a reward direction based on the current state and the history.
2013/0346676 (pages 4-5) discloses dynamically resizing SLC and MLC areas based on the wear level of the respective regions.  As the amount of wear increases, the partitions are resized to control the amount of wear on the memory cells.  This is analogous to the claimed environmental information (wear) and the reward direction (resizing of the areas). However, this does not disclose a reward history or a reward direction based on the current state and the history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136